Case:20-14553-MER Doc#:44 Filed:12/17/20               Entered:12/17/20 14:22:01 Page1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO
                              The Honorable Michael E. Romero


 In re:
                                                  Case No. 20-14553 MER
 RYAN JOSEPH RALEY
                                                  Chapter 13
     Debtor.

                                             ORDER

       THIS MATTER comes before the Court on the Debtor’s motion to dismiss. The case
has not been previously converted under section 706, 1112 or 1208. Accordingly, the Court
FINDS that:

1.        Dismissal is appropriate pursuant to 11 U.S.C. § 1307.
2.        No plan has been confirmed.
3.        No request for delayed revestment of property of the estate has been made.

IT IS THEREFORE ORDERED that:

        1.     THIS CASE IS DISMISSED. The Clerk of the Court shall serve this Order on all
creditors and parties in interest within five (5) days of the Order.

2.       In accordance with 11 U.S.C. §§ 349(b)(1) and (2), any transfer avoided under section
522, 544, 545, 547, 548, 549 or 724(a) of Title 11, or preserved under section 510(c)(2),
522(i)(2) or 551 of Title 11 is reinstated; any lien voided under section 506(d) of Title 11 is
reinstated; and any order, judgment or transfer ordered under section 522(i)(1), 542, 550 or 553
of Title 11 is vacated.

3.      All property of the estate, except payments made by the Debtor(s) to the Trustee, shall
revest in the Debtor(s) as of the date of this Order pursuant to 11 U.S.C. § 349.

4.     Payments made by the Debtor(s) shall be retained by the Trustee pending payment of
claims allowed under section 503(b) pursuant to 11 U.S.C. § 1326(a)(2).

        a.      Any request for allowance of a section 503(b) claim shall conform with 11 U.S.C.
§ 503 and Fed.R.Bankr.P. Rules 9013, 9014 and 2002, and be filed no later than 28 days of the
date of this order.

       b.      Within 30 days after determination of the last request, if any, for allowance of
section 503(b) claims, the Trustee shall pay all fees imposed by statute and all allowed section
503(b) claims from the Debtor(s’) payments and return any surplus to the Debtor(s).

 Dated December 17, 2020                          BY THE COURT:


                                                  _________________________
                                                  Michael E. Romero, Chief Judge
                                                  United States Bankruptcy Court
Case:20-14553-MER Doc#:44 Filed:12/17/20   Entered:12/17/20 14:22:01 Page2 of 2
